

91 HR 932 IH: To require the Secretary of Agriculture to conduct a study on national forest volunteers, and for other purposes.
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 932IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Griffith introduced the following bill; which was referred to the Committee on AgricultureA BILLTo require the Secretary of Agriculture to conduct a study on national forest volunteers, and for other purposes.1.Study and report on National Forest volunteers(a)StudyThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall conduct a study on, with respect to each National Forest—(1)during the 10-year period preceding the date of the enactment of this section, the amount of volunteer hours served at each such National Forest;(2)the deferred maintenance backlog of each such National Forest; (3)whether volunteers could carry out any projects under each such deferred maintenance backlog; and(4)any barriers to increasing volunteer participation.(b)ReportNot later than 1 year after the date of the enactment of this section, the Secretary of Agriculture shall submit a report to Congress that includes the results of the study required under subsection (a). (c)Volunteer definedIn this section, the term volunteer—(1)means an individual who volunteers at a National Forest, including through an agreement between a local government and the Secretary of Agriculture; and(2)does not include, with respect to activities carried out on National Forest System land—(A)an individual who is compensated with respect to such activities; or(B)an individual who carries out such activities pursuant to participation in—(i)the Youth Conservation Corps established under title I of Public Law 91–378 (16 U.S.C. 1701 et seq.); (ii)the Public Lands Corps established under title II of Public law 91–378 (16 U.S.C. 1721 et seq.); (iii)a Job Corps program established under subtitle C of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3191 et seq.); or(iv)AmeriCorps.